NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-NOV-2022
                                            09:55 AM
                                            Dkt. 20 ODSLJ
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


   TRUMAN LEE KETCHMARK, Plaintiff-Appellant, v. BROWN-WILLIAMSON
   TOBACCO CORP.; ALL OTHER TOBACCO COMPANIES RESPONSIBLE, ET AL.
    [sic]; WASHINGTON STATE DEPT. OF TRANSPORTATION; JIM SIVITS;
         MAKALA SIVITS; GOV. JAY INSLEE; LT. GOV. DENNY HECK;
 THE STATE OF WASHINGTON, ET AL. [sic]; MAKAHA SURFSIDE COMMUNITY
    ASSOCIATION (MSSCA) BOARD; HAWAII PROPERTY MANAGEMENT (HPM),
  ET AL. [sic]; and ALL OTHERS HURTING THE PLAINTIFF, NOT HELPING
           THE PLAINTIFF - BERNARD NEWBY; RICHARD PINKERTON;
       DALE WHITESIDES; DANICA DODD; JUDGE FONG; GARY GALIHER;
   T.C. KINART "TED"; LEONARD HELTZEL-"LONNIE"; DANIEL INOUYE AND
      HIS EMPLOYEES; DANIEL AKAKA AND ALL HIM [sic] EMPLOYEES;
 PATSY MINK AND ALL HER EMPLOYEES; NEIL ABERCROMBIE AND HIM [sic]
  EMPLOYEES; ANTHONY GUERRO AND HIS PARTNER; ATHERTON FOUNDATION;
            SAMUEL COOK FOUNDATION; WEYERHAUSER FOUNDATION;
GOODYEAR FOUNDATION; BILL AND MELINDA GATES FOUNDATION; ALAN KAY;
        DAVID EZRA; and COLETTE MACHADO, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC181000180)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Nakasone and Chan, JJ.)
            Upon review of the record, it appears that we lack
jurisdiction over the appeal by self-represented Plaintiff-
Appellant Truman Lee Ketchmark's appeal from the Circuit Court of
the First Circuit's (Circuit Court) July 21, 2021 "Order of
Dismissal [Rule 41(b)]" (Dismissal Order) because the Circuit
Court has not reduced the Dismissal Order to an appealable final
judgment.   Hawaii Revised Statutes § 641-1(a) (2016); Hawai i
Rules of Civil Procedure Rule 58; Jenkins v. Cades Schutte
Fleming & Wright, 76 Hawai i 115, 119, 869 P.2d 1334, 1338
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

(1994); Price v. Obayashi Hawaii Corp., 81 Hawai i 171, 176, 914
P.2d 1364, 1369 (1996) (applying the separate document rule to an
order dismissing a complaint for want of prosecution).
          Therefore, IT IS HEREBY ORDERED that case number CAAP-
XX-XXXXXXX is dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai i, November 3, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2